Citation Nr: 0408152	
Decision Date: 03/30/04    Archive Date: 04/02/04

DOCKET NO.  02-13 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for tinea pedis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff




INTRODUCTION

The veteran had active service from August 1978 until June 
1981.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.  The RO denied entitlement to service 
connection for PTSD and tinea pedis.

The Board notes that, in his substantive appeal, the veteran 
expressed his desire for a hearing before a traveling 
Veterans Law Judge sitting at the RO.  Such a hearing was 
scheduled for May 7, 2003.  However, the veteran failed to 
report as scheduled.  His request for such a hearing is 
therefore considered withdrawn.  38 C.F.R. § 20.702(d) 
(2003).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs (or VBA AMC) to provide expeditious handling of all cases 
that have been remanded by the Board and the CAVC.  See M21-
1, Part IV, paras. 8.43 and 38.02.

The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.26(a) (2003).

In the present case, a review of the file shows that the 
veteran has not received any written correspondence from the 
RO apprising him of the evidence necessary to substantiate 
claims or informing him of VA's development assistance.  
Instead, a June 2001 report of contact indicated that notice 
of VA's duty to assist was accomplished by way of a phone 
call.  However, while the generalized elements of a service 
connection claim were explained to the veteran, the report of 
contact did not indicate whether he was apprised of the 
specialized criteria for a PTSD claim.  Additionally, the 
June 2002 report of contact did not indicate whether any 
evidence had been requested but not received by the RO.  
Finally, while the report of contact indicated that the 
veteran was notified of the evidence presently of record, no 
listing was provided, as required by VA Form 119.  Based on 
all of the foregoing, the VCAA and Quartuccio have not been 
satisfied.  

Additionally, the evidence associated with the claims file 
indicates that the veteran received psychiatric treatment 
from GS, Ph.D.  No such records from this caregiver are 
presently affiliated with the claims folder.  While a VA Form 
21-4142 (JF) provided the address and approximate dates of 
treatment, it is not apparent that VA made an attempt to 
procure such treatment reports.  Such efforts are required 
under the VCAA.

Finally, evidence associated with the claims file indicates 
that the Social Security Administration (SSA) has made a 
disability determination with respect to the veteran.  No SSA 
decision is of record, however.  Such documentation could be 
useful in the adjudication of this appeal and should be 
obtained.  

Accordingly, this case is REMANDED to the VBA AMC for the 
following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC or RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claims and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should obtain treatment 
reports from GS, Ph.D., using the address 
provided by the veteran in his VA Form 
21-42 (JF) (Authorization and Consent to 
Release Information) dated in June 2001.  
Any unsuccessful search should be clearly 
documented in the record.

4.  The VBA AMC should contact the SSA 
and request a copy of any disability 
determination involving the veteran, 
dated in or around 1997.  

Copies of any records utilized in 
reaching a decision should be procured as 
well.  A negative search should be 
clearly noted in the claims file.

5.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  The Board errs as a matter of 
law when it fails to ensure compliance, 
and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

6.  After undertaking any further 
development deemed essential in addition 
to that specified above, to include the 
scheduling of examination(s), the VBA AMC 
should readjudicate the claims of 
entitlement to service connection for 
PTSD and tinea pedis.

If the benefits requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims for service 
connection for PTSD and tinea pedis, and may result in their 
denial.  38 C.F.R. § 3.655 (2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


